548 S.E.2d 159 (2001)
Jimmy R. WEBB
v.
POWER CIRCUIT, INC., d/b/a Hoke Electric.
No. 101P01.
Supreme Court of North Carolina.
April 5, 2001.
C. Michelle Sain, Charlotte, for Power Circuit, State Auto.
Frederick R. Stann, Gastonia, for Webb.
Prior report: 141 N.C.App. 507, 540 S.E.2d 790.

ORDER
Upon consideration of the petition filed by Defendants in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*160 "Denied by order of the Court in conference, this the 5th day of April 2001."